DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihara et al. (PG Pub 2005/0109318) in view of Malaczynski et al. (PG Pub 2009/0158830).

Regarding claim 1, Ichihara teaches a method of predicting vehicle engine torque using an artificial neural network, comprising:
obtaining, by a processor, information regarding n number of configured operating points of a vehicle engine (paragraphs 37-39; figure 2 shows the inputs of engine speed, load, air amount, lambda, and accelerator opening);
configuring, by the processor, n number of operating point data sets by adding spark timing and torque in the operating points (figure 2, M1 calculates torque, and MBT and base ignition timing are inputs for M2; paragraphs 38 and 39);

outputting, by the processor, the minimum spark timing and the maximum torque for information regarding a current operating point by inputting the information regarding the current operating point (paragraphs 38-39 and 42; figure 2, inputs to M2, output of M18, M1 and M5);
calculating, by the processor, spark timing efficiency from the current spark timing and the minimum spark timing for the information regarding the current operating point (paragraph 39; figure 2, M2; figure 5); and
calculating, by the processor, current torque from the spark timing efficiency (paragraph 42; figure 2, M6).

Ichihara is silent as to the exact method steps of configuring, by the processor, an artificial neural network including an input layer having the information regarding the n number of operating points, an output layer having the minimum spark timing and maximum torque, and a hidden layer between the input layer and the output layer;
performing, by the processor, learning using the artificial neural network from the n number of operating point data sets;
outputting, by the processor, engine operation information regarding a current operating point by inputting the information regarding the current operating point to the learned artificial neural network.

Malaczynski teaches a method of predicting vehicle engine torque via misfire detection using an artificial neural network (paragraphs 1-2 and 9), comprising: 
configuring, by the processor, an artificial neural network (figure 3; paragraph 37) including an input layer having the information regarding the n number of operating points (figure 3, elements 76, W11-Wmn; paragraph 37), an output layer having the minimum spark timing and maximum torque (figure 3, elements 80; paragraph 37), and a hidden layer between the input layer and the output layer (figure 3, elements 78; paragraphs 37-38);

outputting, by the processor, engine operation information regarding a current operating point by inputting the information regarding the current operating point to the learned artificial neural network (paragraph 9, last sentence; paragraph 32 specifically; paragraphs 26-32 generally).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the engine control method of Ichihara with the structure of the artificial neural network of Malaczynski since doing so would be an example of applying a known technique to a known method ready for improvement to yield predictable results.  In this case, the engine control method for predicting torque using a control unit is taught by Ichihara; however, Malaczynski uses an artificial neural network to also predict engine torque via detecting misfire.  Based on the teachings of Malaczynski, one of ordinary skill in the art would know that there are many applications of an artificial neural network in the area of engine control and torque prediction, so applying the artificial neural network of Malaczynski to the control method of Ichihara would be obvious to one of ordinary skill in the art.  

Regarding claim 2, Ichihara teaches the method of claim 1, wherein the spark timing efficiency curve is stored in an electronic control unit (paragraphs 37 and 39; figure 5 is used in operations shown in figure 2 which is stored in ECU 40 of figure 1).

Ichihara is silent as to wherein the artificial neural network and data learned in the learning using the artificial neural network are stored in an electronic control unit.

Malaczynski teaches wherein the artificial neural network and data learned in the learning using the artificial neural network are stored in an electronic control unit (figure 1, elements 14 and 34; paragraphs 31-32).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the engine control method of Ichihara with the structure of the artificial neural network of Malaczynski since doing so would be an example of applying a known technique to a known method ready for improvement to yield predictable results.  In this case, using an artificial neural network on a control unit and performing the functions of the network in the storage and processor of the control unit would be obvious to one of ordinary skill in the art since it is common and known to use an electronic control unit in the art of engine control, as taught by Ichihara and Malaczynski.  

Regarding claim 3, Ichihara teaches the method of claim 2, wherein the outputting of the minimum spark timing and the maximum torque for the information regarding the current operating point is stored in the electronic control unit (paragraphs 37-39 and 42; figure 2, inputs to M2, output of M18, M1 and M5; figure 2 is implemented of ECU 40 in figure 1).

Ichihara is silent as to wherein the outputting of engine data from the artificial neural network is stored in the electronic control unit.

Malaczynski teaches wherein the outputting of engine data from the artificial neural network is stored in the electronic control unit (paragraphs 31-32).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the engine control method of Ichihara with the structure of the artificial neural network of Malaczynski since doing so would be an example of applying a known technique to a known method ready for improvement to yield predictable results.  In this case, using an artificial neural network on a control unit and performing the functions of the network in the storage and processor of the control unit would be obvious to one of ordinary skill in the art since it is common and known to use an electronic control unit in the art of engine control, as taught by Ichihara and Malaczynski.  

Regarding claim 4, Ichihara teaches the method of claim 1, wherein the information regarding the n number of operating points is obtained by moving the spark timing from a position of a full retard phase angle to a position of a full advance phase angle (figure 5 shows the spark timing from the most advance to the most retarded phase angles of spark timing).

Regarding claim 5, Ichihara teaches the method of claim 1.  

Ichihara is silent as to wherein the learning using the artificial neural network is performed by repeatedly varying weight and bias values.

Malaczynski teaches wherein the learning using the artificial neural network is performed by repeatedly varying weight and bias values (paragraphs 31 and 40-42; figure 5, all).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the engine control method of Ichihara with the structure of the artificial neural network of Malaczynski since doing so would be an example of applying a known technique to a known method ready for improvement to yield predictable results.  In this case, the engine control method for predicting torque using a control unit is taught by Ichihara.  Malaczynski uses an artificial neural network that performs learning via varying weight and bias values to predict engine torque via detecting misfire.  Based on the teachings of Malaczynski, one of ordinary skill in the art would know that there are many applications of an artificial neural network in the area of engine control and torque prediction that use common artificial neural network methods such as varying weight and bias values, so applying the artificial neural network of Malaczynski to the control method of Ichihara would be obvious to one of ordinary skill in the art.  

Regarding claim 6, Ichihara teaches the method of claim 1, wherein the information regarding the operating points includes at least one of revolutions per minute, a load, and an air-fuel ratio (paragraphs 

Regarding claim 10, Ichihara teaches a system for predicting vehicle engine torque using an artificial neural network (figure 1, all), comprising:
a memory configured to store program instructions (paragraphs 36-37 and 102); and
a processor configured to execute the program instructions (figure 1, element 40; paragraph 36), the program instructions when executed configured to:
obtain information regarding n number of configured operating points of a vehicle engine (paragraphs 37-39; figure 2 shows the inputs of engine speed, load, air amount, lambda, and accelerator opening);
configure n number of operating point data sets by adding spark timing and torque in the operating points (figure 2, M1 calculates torque, and MBT and base ignition timing are inputs for M2; paragraphs 38 and 39);
extract minimum spark timing, maximum torque and spark timing efficiency curves from the n number of operating point data sets (figure 2, M2, M18, input of MBT into M2 and M18, and M1; figure 5; paragraphs 38, 39, and 51);
output the minimum spark timing and the maximum torque for information regarding a current operating point by inputting the information regarding the current operating point to (paragraphs 38-39 and 42; figure 2, inputs to M2, output of M18, M1 and M5);
calculate spark timing efficiency from the current spark timing and the minimum spark timing for the information regarding the current operating point (paragraph 39; figure 2, M2; figure 5); and
calculate current torque from the spark timing efficiency (paragraph 42; figure 2, M6).

Ichihara is silent as to the exact programming instructions to configure an artificial neural network including an input layer having the information regarding the n number of operating points, an output layer having the minimum spark timing and maximum torque, and a hidden layer between the input layer and the output layer;

output the engine operation information regarding a current operating point by inputting the information regarding the current operating point to the learned artificial neural network.

Malaczynski teaches the exact programming instructions to configure an artificial neural network (figure 3, paragraph 37) including an input layer having the information regarding the n number of operating points (figure 3, elements 76, W11-Wmn; paragraph 37), an output layer having the minimum spark timing and maximum torque (figure 3, elements 80; paragraph 37), and a hidden layer between the input layer and the output layer (figure 3, elements 78; paragraphs 37-38);
perform learning using the artificial neural network from the n number of operating point data sets (paragraphs 26-28);
output the engine operation information regarding a current operating point by inputting the information regarding the current operating point to the learned artificial neural network (paragraph 9, last sentence; paragraph 32 specifically; paragraphs 26-32 generally).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the engine control method of Ichihara with the structure of the artificial neural network of Malaczynski since doing so would be an example of applying a known technique to a known method ready for improvement to yield predictable results.  In this case, the engine control method for predicting torque using a control unit is taught by Ichihara; however, Malaczynski uses an artificial neural network to also predict engine torque via detecting misfire.  Based on the teachings of Malaczynski, one of ordinary skill in the art would know that there are many applications of an artificial neural network in the area of engine control and torque prediction, so applying the artificial neural network of Malaczynski to the control method of Ichihara would be obvious to one of ordinary skill in the art.  

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihara et al. (PG Pub 2005/0109318) in view of Malaczynski et al. (PG Pub 2009/0158830) as applied to claim 6 above, and further in view of Hara et al. (PG Pub 2007/0089697).

Regarding claim 7, the modified method of Ichihara teaches the method of claim 6.  

Ichihara is silent as to wherein, when the vehicle engine is provided with a continuously variable valve timing mechanism, the information regarding the operating points further includes exhaust valve open timing and intake valve close timing.

Hara teaches a method wherein, when the vehicle engine is provided with a continuously variable valve timing mechanism, the information regarding the operating points further includes exhaust valve open timing and intake valve close timing (paragraph 104; figure 10).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the engine control method of Ichihara with the structure of the variable valve timing mechanism of Hara since doing so would be an example of applying a known technique to a known method ready for improvement to yield predictable results.  In this case, Hara teaches that varying intake and exhaust valve opening and closing clearly changes the torque (see figure 6; paragraph 111), so inputting these values into the control system of Ichihara in order to predict torque would be obvious to one of ordinary skill in the art.  

Regarding claim 8, the modified method of Ichihara teaches the method of claim 6.  

Ichihara is silent as to wherein, when the vehicle engine is provided with a continuously variable valve duration mechanism, the information regarding the operating points further includes at least one of exhaust valve open timing, exhaust valve close timing, intake valve open timing, and intake valve close timing.

Hara teaches a method wherein, when the vehicle engine is provided with a continuously variable valve duration mechanism, the information regarding the operating points further includes at least one of 

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the engine control method of Ichihara with the structure of the variable valve timing mechanism of Hara since doing so would be an example of applying a known technique to a known method ready for improvement to yield predictable results.  In this case, Hara teaches that varying intake and exhaust valve opening and closing clearly changes the torque (see figure 6; paragraph 111), so inputting these values into the control system of Ichihara in order to predict torque would be obvious to one of ordinary skill in the art.  

Regarding claim 9, the modified method of Ichihara teaches the method of claim 6.  

Ichihara is silent as to wherein, when the vehicle engine is provided with a continuously variable valve lift mechanism, the information regarding the operating points further includes exhaust valve open timing, exhaust valve lift timing, intake valve close timing, and intake valve lift timing.

Hara teaches a method wherein, when the vehicle engine is provided with a continuously variable valve lift mechanism, the information regarding the operating points further includes exhaust valve open timing, exhaust valve lift timing, intake valve close timing, and intake valve lift timing (paragraph 104; figure 10).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the engine control method of Ichihara with the structure of the variable valve timing mechanism of Hara since doing so would be an example of applying a known technique to a known method ready for improvement to yield predictable results.  In this case, Hara teaches that varying intake and exhaust valve opening, closing, and lift clearly changes the torque (see figure 6; paragraph 111), so 

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304.  The examiner can normally be reached on Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747